      Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 1 of 8
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT                          DATE FILED: 6/29/20
SOUTHERN DISTRICT OF NEW YORK


                                       x
In re SAIC, INC. SECURITIES LITIGATION : Master File No. 1:12-cv-01353-GHW
                                       :
                                       : CLASS ACTION
This Document Relates To:              :
                                       : ORDER AND FINAL JUDGMENT
       ALL ACTIONS.                    :
                                       :
                                       x
        Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 2 of 8



       On the 26th day of June, 2020, a hearing having been held before this Court to determine:

(1) whether the terms and conditions of the Amended Stipulation of Settlement dated June 26,

2019 (the “Stipulation”) are fair, reasonable and adequate for the settlement of all claims asserted

by the Class against the Defendant in the complaint now pending in this Court under the above

caption (the “Litigation”), including the release of the Released Persons, and should be approved;

(2) whether judgment should be entered dismissing the complaint on the merits and with prejudice

in favor of the Defendant herein and as against all persons or entities who are Members of the

Class herein who have not timely and validly requested exclusion therefrom; (3) whether to

approve the Plan of Allocation as a fair and reasonable method to allocate the settlement proceeds

among the Members of the Class; and (4) whether and in what amount to award costs and expenses

incurred in prosecuting this Litigation to Lead Plaintiffs’ Counsel and/or Lead Plaintiffs. The

Court having considered all matters submitted to it at the hearing and otherwise; and it appearing

that a notice of the hearing substantially in the form approved by the Court was mailed to all

individuals and entities, reasonably identifiable, who purchased or otherwise acquired SAIC, Inc.

common stock during the period between March 25, 2011 and June 2, 2011, inclusive (the “Class

Period”), as shown by the records compiled by the Claims Administrator in connection with its

mailing of the Notice of Proposed Settlement of Class Action, at the respective addresses set forth

in such records, and that a summary notice of the hearing substantially in the form approved by

the Court was published pursuant to the Order Preliminarily Approving Settlement and Providing

for Notice as set forth in the Declaration of Carole K. Sylvester, and the Declaration of Ross

D. Murray; and the Court having considered and determined the fairness and reasonableness of

the award of expenses requested by Lead Plaintiffs’ Counsel and Lead Plaintiffs; and all

capitalized terms used herein having the meanings set forth and defined in the Stipulation.

                                               -1-
        Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 3 of 8



       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Court has jurisdiction over the subject matter of this Litigation, the Lead

Plaintiffs, all Class Members and Defendant.

       2.      For purposes of the Settlement only, the Court finds that the prerequisites for a class

action under Federal Rules of Civil Procedure 23(a) and (b)(3) have been satisfied in that: (a) the

number of Class Members is so numerous that joinder of all members thereof is impracticable; (b)

there are questions of law and fact common to the Class; (c) the claims of Lead Plaintiffs are

typical of the claims of the Class they seek to represent; (d) Lead Plaintiffs and Lead Counsel have

and will fairly and adequately represent the interests of the Class; (e) the questions of law and fact

common to the Members of the Class predominate over any questions affecting only individual

Class Members; and (f) a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

       3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure and for purposes of the

Settlement only, this Court hereby certifies this action as a class action on behalf of all Persons

who purchased or otherwise acquired SAIC common stock between March 25, 2011 and June 2,

2011, inclusive. Excluded from the Class are: the Former Defendants, the officers and directors

of Leidos, formerly SAIC, during the Class Period, members of their immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Defendant or the Former

Defendants have or had a controlling interest. By definition, also excluded from the Class are any

Class Members who have validly and timely requested exclusion in accordance with the

requirements set by the Court, of which there are none.

       4.      Notice of the pendency of this Litigation as a class action and of the proposed

Settlement was given to all Class Members who could be identified with reasonable effort. The

                                                -2-
        Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 4 of 8



form and method of notifying the Class of the pendency of this Litigation as a class action and of

the terms and conditions of the proposed Settlement met the requirements of Rule 23 of the Federal

Rules of Civil Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.

§78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995, due process

and any other applicable law, constituted the best notice practicable under the circumstances and

constituted due and sufficient notice to all individuals and entities entitled thereto.

       5.      The Settlement is approved as fair, reasonable, adequate, and in the best interests

of the Class. Subject to the terms and provisions of the Stipulation and the conditions therein being

satisfied, the parties are directed to consummate the Settlement.

       6.      The Litigation is hereby dismissed in its entirety with prejudice, without costs as to

Defendant, except as and to the extent provided in the Stipulation.

       7.      The releases as set forth in ¶¶5.1-5.4 of the Stipulation (the “Releases”), together

with the definitions contained in ¶¶1.1-1.29 relating thereto, are expressly incorporated herein in

all respects. The Releases are effective as of the Effective Date.

       8.      Upon the Effective Date, Lead Plaintiffs and each of the Class Members who have

not timely opted out of the Class (“Class Releasors”) are hereby permanently barred and enjoined

from the assertion, institution, maintenance, prosecution, or enforcement against Defendant or any

Released Persons in any state or federal court or arbitral forum, or in the court of any foreign

jurisdiction, of any and all Released Claims (including, without limitation, Unknown Claims), as

well as any other claims arising out of, relating to or in connection with, the defense, settlement,

or resolution of the Litigation or the Released Claims.

       9.      Upon the Effective Date, Lead Plaintiffs shall, and each of the Class Members shall

be deemed to have, and by operation of this Judgment shall have, fully, finally and forever released,

                                                 -3-
         Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 5 of 8



relinquished and discharged all Released Claims against the Released Persons. Lead Plaintiffs and

each Class Member are bound by this Judgment, including, without limitation, the release of claims

as set forth in the Stipulation. The Released Claims are hereby compromised, settled, released,

discharged and dismissed as against the Released Persons on the merits and with prejudice by

virtue of the proceedings herein and this Judgment.

        10.     Upon the Effective Date, each of the Released Persons shall be deemed to have,

and by operation of this Judgment shall have, fully, finally and forever released, relinquished and

discharged Lead Plaintiffs, each and all of the Class Members, and Lead Plaintiffs’ Counsel from

all claims (including, without limitation, Unknown Claims) arising out of, relating to or in

connection with the institution, prosecution, assertion, settlement, or resolution of the Litigation

or the Released Defendant’s Claims.

        11.     Neither this Judgment, the Stipulation nor any of its terms and provisions, nor any

of the negotiations, discussions, or proceedings connected with it, nor any act performed or

document executed pursuant to or in furtherance of the Stipulation or the Settlement, nor any of

the documents or statements referred to therein nor any payment or consideration provided for

therein, shall be:

                (a)    offered or received against the Released Persons as evidence of or construed

as or deemed to be evidence of any presumption, concession or admission by any of the Released

Persons with respect to the truth of any fact alleged by the Lead Plaintiffs or the validity of any

claim that has been or could have been asserted in this Litigation, or the deficiency of any defense

that has been or could have been asserted in this Litigation or of any liability, negligence, fault or

wrongdoing of the Released Persons;




                                                -4-
         Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 6 of 8



                (b)     offered or received against the Released Persons as evidence of a

presumption, concession or admission of any fault, misrepresentation or omission with respect to

any statement or written document approved or made by any of the Released Persons;

                (c)     offered or received against the Released Persons as evidence of a

presumption, concession or admission with respect to any liability, negligence, fault or

wrongdoing, or in any way referred to for any other reason as against any of the Released Persons,

in any other civil, criminal or administrative action or proceeding, other than such proceedings as

may be necessary to effectuate the provisions of the Stipulation; provided, however, that the

Released Persons may refer to it to effectuate the liability protection granted them hereunder;

                (d)     construed against the Released Persons as an admission or concession that

the consideration to be given hereunder represents the amount which could be or would have been

recovered after trial; or

                (e)     construed as or received in evidence as an admission, concession or

presumption against Lead Plaintiffs or any of the Class Members that any of their claims are

without merit, or that any defenses asserted by the Released Persons have any merit or that

damages recoverable under the complaint would not have exceeded the Settlement Fund.

        12.     Notwithstanding the provisions of the preceding paragraph, the Released Persons

may file the Stipulation and/or this Judgment in any action that may be brought against them in

order to support a defense, claim or counterclaim based on principles of res judicata, collateral

estoppel, release, good faith settlement, judgment bar or reduction or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

        13.     The Court finds that Defendant has satisfied its financial obligations under the

Stipulation by paying or causing to be paid $6,500,000 to the Settlement Fund.

                                               -5-
         Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 7 of 8



         14.       The Court finds and concludes that the Lead Plaintiffs, Lead Plaintiffs’ Counsel,

Defendant and counsel to the Defendant have complied with each requirement of Rule 11(b) of

the Federal Rules of Civil Procedure as to any complaint, responsive pleading, dispositive motion

or other filing.

         15.       Any Plan of Allocation submitted by Lead Counsel or any order entered regarding

any expense application shall in no way disturb or affect this Judgment and shall be considered

separate from this Judgment. Separate orders shall be entered regarding approval of a plan of

allocation and Lead Counsel’s and/or Lead Plaintiffs’ application for an award of costs and

expenses.

         16.       Any appeal or any challenge affecting the approval of (a) the Plan of Allocation

submitted by Lead Counsel and/or (b) the Court’s approval of any cost and expense applications

shall in no way disturb or affect the finality of the other provisions of this Judgment nor the

Effective Date of the Settlement.

         17.       Jurisdiction is hereby retained over the Defendant, the Lead Plaintiffs and the Class

Members for all matters relating to the administration, interpretation, effectuation or enforcement

of the Stipulation and this Judgment, including any application for fees and expenses incurred in

connection with administering and distributing the Settlement proceeds to the Members of the

Class.

         18.       In the event that the Settlement does not become Effective in accordance with the

terms of the Stipulation, or is terminated pursuant to ¶8.3 of the Stipulation, ¶¶8.5-8.6 of the

Stipulation shall apply and this Judgment shall be rendered null and void to the extent provided by

and in accordance with the Stipulation and shall be vacated and may not be introduced as evidence




                                                   -6-
        Case 1:12-cv-01353-GHW Document 219 Filed 06/29/20 Page 8 of 8



or reflected in any action or proceeding by any person or entity, and each party shall be restored

to his, her or its respective position as it existed prior to September 14, 2017.

       19.     Without further order of the Court, the parties may agree to reasonable extensions

of time to carry out any of the provisions of the Stipulation.

       20.     Defendant has provided notification to all appropriate federal and state officials

regarding the Settlement as required by 28 U.S.C. §1715.

       21.     There is no just reason for delay in the entry of this Judgment and immediate entry

by the Clerk of the Court is expressly directed.

 DATED: June 29, 2020                              _____________________________________
                                                   THE HONORABLE GREGORY H. WOODS
                                                   UNITED STATES DISTRICT JUDGE




                                                 -7-
